DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 3/1/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 5, 12, 16, and 20 have been amended.

Applicant has sufficiently amended the drawings to address the various issues. Thus, the drawing objection is withdrawn. 

It is noted that the specification was not amended to address the trademark issues. Accordingly, the specification objections are being maintained. 

Response to Arguments
Applicant's arguments filed on 3/1/2022 have been fully considered but they are not persuasive.

Applicant argues that Williams does not apply because it allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's Reply pgs. 11-12). Williams by itself does not explicitly teach all the amended claim limitations, and accordingly, the §102 rejection is withdrawn. 
However, the combination of Williams, when considered in conjunction with Busch, which have been incorporated into the §103 rejection of the independent claims as necessitated by Applicant's amendments, does teach the amended claim limitations. Accordingly, an updated rejection is presented under §103.

Applicant argues that the combination of Williams with Yu and Williams with Szeto for allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 12-13). While the cited references do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Busch, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 

Specification
The use of the terms BLUETOOTH®, WI-FI®, JAVA®, PERL®, PYTHON®, and JAVASCRIPT®, which are a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams Jr. et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0254555, hereinafter Williams) in view of Busch et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0299301, hereinafter Busch). 

Regarding claim 1, Williams teaches:
A system for de-conflicting data labeling in real-time deep learning systems, the system comprising ([0028]-[0029]: describing analysis of classification/labeling errors. Wherein the classification/labeling analysis can occur via computer systems ([0034] and Fig. 1) and the analysis for such for such data sources can occur in real-time ([0105]-[0107]). The analysis being related to classification/labeling conflicts ([0114] and [0167]-[0168]).): 
at least one non-transitory storage device ([0062] and [0071]: describing non-transitory computer storage media.); 
and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to ([0048] and [0061]-[0062]: describing computers comprising processors that can communicate with the non-transitory computer readable media in a networked environment as shown in Figs. 1-3.): 
electronically receive, via a first user computing device, a transaction, wherein the transaction is associated with one or more transaction types ([0035] and [0072]-[0074]: describing data storage comprising data sources that can be transmitted to at least one computing device as shown in Figs. 1-3. Wherein the data sources can comprise transaction records ([0185]).); 
([0102]-[0103] and [0161]: describing evaluation of the expert machine learning models’ performances and a visualization component to show the evaluations. Wherein the evaluation and visualization can comprise generation of reports related to the expert models’ performance in correlation with classification/label of data ([0106] and [0133]-[0134]). Thus, denoting profiles of the models.): 
retrieving expert labelling data from one or more experts ([0074] and [0091]: describing the retrieval from a data manager labeled/classified datasets, wherein such data sets have been labeled/classified by experts, e.g. humans or via a program algorithm.); 
… ;
initiating one or more machine learning algorithms on the expert labelling data ([0092]-[0097]: describing the initialization of the expert machine learning models/systems that can comprised various training algorithms and various structures of the models.); 
determining, based on at least the one or more machine learning algorithms…, an estimated label of the transaction associated with each of the one or more experts ([0120]-[0121] and [0175]-[0176]: describing determining a label/classification, wherein the labels/classes that have the higher accuracy and confidence metric values are selected.); and 
storing the estimated label of the transaction … of ([0090]-[0091]:describing a data manager that can be used to manage data comprising classified/labeled data. Wherein the labels/classifications can be saved and presented in the reports ([0106]) or saved into the various training/testing corpus databases ([0169).) as part of the one or more expert profiles ([0102]-[0103], [0161]-[0163], and [0176]: describing visualization and domain components for the experts that include analysis, performance metrics, and identifying information.); and 
determine an optimal expert mix of at least a portion of the one or more experts to classify the transaction into at least one of the one or more transaction types based on at least the one or more expert profiles ([0121], [0123]-[0124], and [0175]-0176]: describing the selection of the expert machine learning model from a combination, i.e. mix, of models for classifying/labeling the data that is based on the performance of the models, i.e. profiles of the models. Wherein the mix can comprise a combination of algorithms ([0095]) and structure ([0097]).).

While the cited reference Williams teaches the above limitations of claim 1, it does not explicitly teach: “determining a success rate of the one or more experts indicating an accuracy of assigning one or more historical classification labels for one or more historical transactions” on lines 12-14; “and the success rate of the one or more experts” on line 18; and “and the success rate” on line 20. Busch teaches: determining whether an expert has a track record for being correct or incorrect based on analysis of whether the expert has given accurate past classifiers or predictions of past events or not (Busch [0064]-[0065], [0069]-[0070], [0091]-[0092], [0103], and [0105]-[0106]). That is, the success rate of the expert is being determined. Wherein such past classifiers and predictions can include opinions and outcomes (Busch [0056]-[0061]).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning system for classifying data in the cited reference Williams to include the evaluation of the experts in Busch. Doing so  “[s]ystems and methods are provided that predict the accuracy of expert forecasts based on a corpus of prior expert forecasts. Expert forecasts (also referred to as opinions) are analyzed and processed to determine an opinion and related positions expressed by the expert. Each opinion is combined with relevant industry information to create a structured model for the opinion. A plurality of structured models for a given expert are then analyzed along with information related to the actual outcome of prior predictions to create a decision model for the particular expert. A new opinion issued by an expert is then analyzed using the decision model for that expert to predict the accuracy of the new opinion from the expert. Recommended actions in accordance with or against the new expert opinion may then be provided.” (Busch Abstract).  

Regarding claim 2, the rejection of claim 1 is incorporated. Williams teaches:
The system of claim 1, wherein the at least one processing device is further configured to
implement one or more optimization algorithms on the one or more expert profiles to determine the optimal expert mix of at least the portion of the one or more experts ([0121], [0123]-[0124], and [0175]-0176]: describing expert machine learning models from a combination, i.e. mix, of models that can be implemented for classifying/labeling the data that is based on the performance of the models, i.e. profiles of the models. Wherein the mix can comprise a combination of algorithms ([0095]) and structure ([0097]) that can be implemented on various computers ([0083]).), 
wherein determining further comprises maximizing a probability of accurately classifying the transaction into at least one of the one or more transaction types ([0157]-[0161]: describing performance and accuracy metrics to determine the probability of a correct classification/label predicted by the expert machine learning models. Wherein adjustments to the expert machine learning models can be made to maximize the metrics ([0166] and [0197]). The classification/labels for the transaction can be, e.g. fraudulent/non-fraudulent ([0187] and [0190]) or compliant or non-compliant ([0196]).), wherein the optimal expert mix comprises: 
(i) a best expert for classifying the transaction ([0100], [0103], and [0175]-[0176]: describing an analysis of the performance of the expert machine learning models and selecting the best performing models which most accurately classifies/labels the transaction data.), 
(ii) a combination score from at least the portion of the one Page 24 of 31Atty Dkt. No. 8730US1.014033.3329or more experts evaluating the transaction simultaneously ([0100], [0103], and [0175]-[0176]: describing the “Combination Function” for analyzing the various expert machine learning models. Wherein the models can operate in parallel, i.e. simultaneously, when analyzing the data ([0117]).), and 
(iii) a sequence of at least the portion of the one or more experts analyzing the transaction ([0072], [0077]-[0078] and [0083]: describing that a portion of the expert machine learning models that analyzes the transaction data can be on various computers and networks, wherein such portions can include sequences of information regarding the expert machine learning model, e.g. instruction code for implementing the models. Wherein the portion of the models can comprise model variations, e.g. deep learning NNs or fast learning models (FLMs) or a combination of the two ([0095], [0097], and [0121].).


Regarding claim 3, the rejection of claim 2 is incorporated. Williams teaches: 
The system of claim 2, wherein the at least one processing device is further configured to: 
determine one or more weights associated with at least the portion of the one or more experts ([0092], [0097], and [0206]: describing weights associated with the expert machine learning models.); 
receive one or more classification labels from at least the portion of the one or more experts to classify the transaction ([0091], [0123]-[0124], [0188], and [0195]: describing that the classifications/labels can be obtained by the expert machine learning models, wherein the models can comprise portions of model variations.); 
apply the one or more weights to each of the one or more classification labels received from at least the portion of the one or more experts ([0091]-[0092] and [0097]: describing weights in correlation with the training data sets comprising classifications/labels of the data from the expert machine learning models.); and 
determine the classification label to classify the transaction into at least one of the one or more transaction types based on at least a weighted function of the one or more classification labels received from at least the portion of the one or more experts ([0120]-[0121]: describing computing confidence values to determine “how closely the data matches the classifier”, i.e. classifying the data according to a classification/label. Wherein the confidence values relate to a training of the data which comprises a weight determination ([0091]-[0092] and [0097]).).



Regarding claim 5, the rejection of claim 1 is incorporated. Williams teaches:
The system of claim 1, wherein the at least one processing device is further configured to determine the success rate of each of the one or more experts ([0156]-[0160]: describing accuracy, specificity, recall, and precision computations to gauge accuracy of the expert learning model.), wherein determining further comprises: 
electronically receive the one or more historical transactions, wherein the one or more historical transactions is associated with the one or more transaction types ([0143]-[0146], [0185], and [0198]: describing various historical information data comprising transaction data that can be obtained by the system.); 
electronically receive from the one or more experts, the one or more historical classification labels associated with the one or more historical transactions classifying the one or more historical transactions into at least one of the one or more transaction types ([0143]-[0146], [0185], and [0198]: describing various historical information data comprising transaction data that can be obtained by the system. Wherein the system comprises expert machine learning models ([0097], [0104], and [0118]).); 
determine one or more true classification labels indicating a ground truth associated with the one or more historical transactions ([0146] and [0190]-[0191]: describing that the classification of new or current transactions can be matched with previously known historical classifications. See also [0155] and [0157]: describing an accuracy computation for determining true positives, i.e. determining correct classifications/labels for the data.); 
compare the one or more true classification labels with the one or more historical classification labels received from the one or more experts to determine a match ([0120]-[0121], [0146], and [0190]-[0191]: describing a comparison between the classifications/labels comprising historical classification/labels to determine if there is a match.); and  Page 25 of 31 
Atty Dkt. No. 8730US1.014033.3329determine the success rate of each of the one or more experts based on at least based on at least comparing the one or more true classification labels with the one or more historical classification labels ([0156]-[0160]: describing accuracy, specificity, recall, and precision computations to gauge accuracy of the expert learning models at correctly labeling/classifying the data. Wherein the labels/classes can comprise historical labels/classes ([0125], [0143], and [0146]).).

Regarding claim 7, the rejection of claim 1 is incorporated. Williams teaches:
The system of claim 1, wherein the one or more expert profiles comprises:
(i) shared information metrics ([0206]: describing shared weights of the machine learning models and [0173]-[0176]: describing a “combination function” for the machine learning models. See also [0089]: describing data metrics that can be shared or combined for the machine learning models.), 
(ii) divergence metrics ([0092] and [0094]: describing “contrastive divergence” algorithms.), 
(iii) characteristics associated with the one or more experts ([0092], [0097], [0099], and [0173]: describing types of machine learning models, i.e. expert models being utilized, and their parameters such as bias or weights, i.e. characteristics associated with the expert models.), 
(iv) a predictive accuracy of the one or more experts based on a success rate of the one or more experts at classifying the transaction ([0156]-[0160]: describing accuracy, specificity, recall, and precision computations to gauge accuracy of the expert learning models at correctly labeling/classifying the data. Wherein such data can comprise financial transaction data or audit records ([0085]).),  
(v) an exposure score associated with the one or more experts ([0197]: describing determining thresholds and rules for maximizing efficiency of the models while “while minimizing financial risk due to incorrect categorization decisions from the [m]odels”. That is, determining exposures related to the expert machine learning models. Similarly, see [0193] and [0196]-[0197]: further describing the financial risk/compliance.), and 
(vi) information associated with the transaction ([0185]-[0187] and [0190]: describing that the transaction can be fraudulent or non-fraudulent, i.e. a type of information associated with a transaction.).

Regarding claim 8, the rejection of claim 1 is incorporated. Williams teaches:
The system of claim 1, wherein the at least one processing device is further configured to update the one or more expert profiles in real-time ([0168] and [0175]-[0176]: describing iterative refinement/training process for the expert machine learning models to “continuously improve[] its scoring predictions”. Wherein the scoring predictions relate to a performance profile of the expert models.) 
wherein updating further comprises updating the success rate of each of the one or more experts at classifying the one or more historical classification labels ([0168], [0176], and [0220]: describing retraining of the expert machine learning model based on historical data to improve its scoring predictions. Wherein historical data can include previous classifications ([0098] and [0146]).)
Regarding claim 9, the rejection of claim 8 is incorporated. Williams teaches:
The system of claim 8, wherein updating the one or more expert profiles in real-time further comprises:  Page 26 of 31 
Atty Dkt. No. 8730US1.014033.3329continuously determining whether the one or more classification labels received from the one or more experts matches a ground truth associated with one or more future transactions incrementally ([0100]-[0103] and [0120]-[0121]: describing that the expert machine learning models can determine whether the predicted classifications/labels match the expected classification/label, wherein the determination comprises a confidence score to gauge how close (an incremental determination) the prediction is to the expected classification/label and to tune the models to increase the prediction’s match accuracy. Wherein the expert machine learning models can be incrementally retrained/refined to improve the accuracy of the predicted classifications ([0104] and [0174]).); and 
updating the success rate of each of the one or more experts at classifying the one or more future transactions ([0168] and [0175]-[0176]: describing retraining of the expert machine learning models to improve the models’ classifications/labels for future predictions.).

Regarding claim 10, Williams teaches:
The system of claim 1, wherein the one or more transaction types comprises at least a valid transaction and an unauthorized transaction ([0187]: describing that transaction types can be labeled as fraudulent or non-fraudulent transactions.), and 
([0190]-[0191]: describing new transactions that can be labeled as fraudulent or anomalous.).

Regarding claim 11, Williams teaches:
The system of claim 1, wherein the one or more experts comprises one or more machine learning models, one or more human analysts, a customer feedback, and/or one or more external data sources ([0085]: describing data from a variety of financial transaction databases or audit records.).

Regarding independent claim 12, claim 12 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 12 is a method claim that corresponds to system claim 1.

Regarding claim 13, claim 13 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 13 is a method claim that corresponds to system claim 2.

Regarding claim 14, claim 14 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 14 is a method claim that corresponds to system claim 3.

Regarding claim 16, claim 16 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 16 is a method claim that corresponds to system claim 5.

Regarding claim 18, claim 18 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 18 is a method claim that corresponds to system claim 7.

Regarding claim 19, claim 19 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. Claim 19 is a method claim that corresponds to system claim 8.

Regarding independent claim 20, claim 20 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 20 is a medium claim that corresponds to system claim 1. 
A mapping is shown below for the limitations of claim 20 that differ from claim 1. Williams teaches:
A computer program product for de-conflicting data labeling in real-time deep learning systems, the computer program product comprising a non-transitory computer-readable medium comprising code causing an apparatus to ([0028]-[0029] and [0105]-[0107]: describing the analysis of classification/labeling errors for data sources in real-time. The analysis being related to classification/labeling conflicts ([0114] and [0167]-[0168]). Wherein the classification/labeling analysis can occur via a non-transitory computer storage media ([0062] and [0071]) with program instructions that can be executed by computers comprising processors ([0048] and [0061]-[0062]).): ….

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams Jr. et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0254555, hereinafter Williams) and Busch et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0299301, hereinafter Busch) in view Yu et. al., “Learning with Heterogeneous Data Sets By Weighted Multiple Kernel Canonical Correlation Analysis” (hereinafter Yu). 

Regarding claim 4, the rejection of claim 3 is incorporated. The cited references in combination do not explicitly teach: “wherein the weighted function comprises a canonical correlation analysis to determine a linear combination of the one or more weights and the one or more classification labels received from at least the portion of the one or more experts which have maximum correlation with each other.” Yu discloses the claim limitations, teaching: linear canonical correlation analysis (CCA) on multiple data sets comprising a weighted function for maximum correlation of the data sets (Yu Sections 2.1-2.3). That is, the analysis allows for “maximization of the pairwise correlations among multiple data sets” (Yu Section 1). Wherein the CCA analysis can be performed using machine learning (ML) that receives data sets with classifications/patterns observed using ML (Yu Sections 4, 5.1, and 5.3). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning system for classifying data with the evaluation of the experts in the combined cited references to include the CCA analysis in Yu. Doing so would enable “[a] new formulation of weighted multiple kernel based canonical correlation analysis (WMKCCA)…. [Wherein c]omputational issues are also considered in the proposed method to make it feasible on large data sets…. Based on WMKCCA we proposed, a machine learning framework to extract common information among heterogeneous data sets is purposed and experimental results on two UCI [University of California-Irvine] data sets are reported.” (Yu Abstract). 
Regarding claim 15, claim 15 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 15 is a method claim that corresponds to system claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams Jr. et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0254555, hereinafter Williams) and Busch et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0299301, hereinafter Busch) in view of Szeto et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0124487, hereinafter Szeto). 

Regarding claim 6, the rejection of claim 5 is incorporated. Williams teaches:
The system of claim 5, wherein the at least one processing device is further configured to:
transfer control signals configured to initiate one or more reporting subroutines on the one or more historical transactions ([0132]-[0133]: describing transfer of control in the system to generate classification reports of the trained expert machine learning models. Wherein reports relating to the trained models which comprises historical data ([0125], [0146], and [0187]).), 
the one or more historical classification labels associated with the one or more historical transactions received from the one or more experts ([0143]-[0146], [0185], and [0198]: describing various historical information data comprising transaction data that can be obtained by the system.), 
at least one of the one or more transaction types associated with the one or more historical transactions ([0143]-[0146], [0185], and [0198]: describing various historical information data comprising transaction data that can be obtained by the system.), and 
([0156]-[0160]: describing accuracy, specificity, recall, and precision computations to gauge accuracy of the expert learning models at correctly labeling/classifying the data. Wherein the labels/classes can comprise historical labels/classes ([0125], [0143], and [0146]).); and ….

While the cited reference Williams teaches the above limitations of claim 6, it does not explicitly teach: “generate, using the one or more reporting subroutines, one or more dashboards comprising a graphical representation indicating a first portion of the one or more historical transactions accurately classified by the one or more experts and a second portion of the one or more historical transactions misclassified by the one or more experts”. Szeto discloses the claim limitations, teaching: graphical display representations showing data portions with their labels and whether such labels are correctly or incorrectly classified using the machine learning models (Szeto [0309]-[0312]) as shown in Figs. 10, 11, 19, and 20. Wherein the classification of the data can comprise historical data sources and classes (Szeto [0051]) of a predicted result (Szeto [0059]) and the actual result (Szeto [0060]). Whereby the graphical display representations can occur via a “Prediction IO or machine learning platform” comprising a graphical user interface to display data (Szeto [0080] and [0444]), i.e. a dashboard to show the graphical representations. The machine learning models can comprise multiple models or model variants as generated by the “Prediction IO or machine learning platform” that can run code, i.e. subroutines, to implement the models (Szeto [0077], [0175], and [0221]).
Williams to include the graphical representation in Szeto. Doing so would enable “the ability to track and replay prediction history, disclosed embodiments not only allow developers and data scientists to track prediction accuracy, but also enable them to troubleshoot and reconfigure the system as needed. Instead of just returning prediction success or failure rates for determining whether one variant performs better than another, disclosed embodiments can replay the whole prediction scenario, from engine parameters, queries, prediction results, to actual results, user interactions, and evaluation metrics, to help developers understand particular behaviors of engine variants of interest, and to tailor and improve prediction engine design. The graphical or textual visual replay of evaluation and tuning results not only makes the whole process easier to use, but also allows interactive engine parameter tuning by an operator.” (Szeto [0234]).

Regarding claim 17, claim 17 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 17 is a method claim that corresponds to system claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Calo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0365517): describing the use of subject matter experts (SMEs) in creating a QA based knowledge system. Wherein the subject matter domain and semantic interpreter utilizes the domain knowledge from the SMEs to create natural language processing and ontologies of subject matters within that domain. 
Miller et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0079565): describing “automated intelligent mentoring systems” that utilizes subject matter experts (SMEs) in creating accurate zones of accuracy for performance models. The movement and zones of accuracy for a plurality of SMEs are tracked and measured to create the performance model that used for the mentoring system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128